Citation Nr: 1545921	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a cholecystectomy (claimed as gall stones).

2.  Entitlement to an initial rating in excess of 30 percent for poorly controlled migraine headaches.

3.  Entitlement to a rating in excess of 40 percent for prostate cancer, from February 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for gall stones; granted service connection for poorly controlled migraine headaches and assigned a 10 percent rating, effective August 3, 2007; and granted service connection for prostate cancer and assigned a 100 percent rating from May 5, 2006, and a 20 percent rating from February 1, 2008.

With regard to the characterization of the Veteran's claim for residuals of a cholecystectomy, the Board notes that the RO has characterized the issue on appeal as entitlement to service connection for gall stones.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for residuals of a cholecystectomy.

While the Veteran's claims were on appeal, in March 2014, the RO increased the Veteran's evaluation for prostate cancer to 40 percent, effective February 13, 2013.  In April 2015, the RO increased the Veteran's evaluation for poorly controlled migraine headaches to 30 percent, effective August 3, 2007 (the date the Veteran's claim for service connection was received).  In the same rating decision, the RO also assigned an earlier effective date of February 1, 2008, for the assignment of a 40 percent evaluation for prostate cancer.  However, higher ratings for both disabilities are still available.  As such, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's poorly controlled migraine headaches and prostate cancer to reflect the subsequent rating decisions, and those issues remain in appellant status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities has been raised by record.  See VA-Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, July 2015.  However, this issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a rating in excess of 40 percent for prostate cancer, from February 1, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the evidence of record show that the Veteran has a current diagnosis related to the residuals of a cholecystectomy, or persistent or recurrent symptoms of such.

2.  Since the effective date of the grant of service connection, the Veteran's poorly controlled migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Chronic residuals of a cholecystectomy was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent for poorly controlled migraine headaches are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in February 2007, sent prior to the rating decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for prostate cancer.  Additionally, a letter dated in September 2007 advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for gall stones. Furthermore, both letters provided notice of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With respect to the claim for a higher rating, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his service-connected poorly controlled migraine headaches from the original grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA treatment records, two VA examination reports, Social Security Administration (SSA) records, and all private treatment records identified by the Veteran and the record.  

Additionally, as noted above, the Veteran was afforded two VA examinations in conjunction with his claim for a higher initial rating for his poorly controlled migraine headaches in January 2008 and April 2015.  There is no allegation or indication that these VA examinations are not adequate for rating purposes.  The Board also finds that the examinations are adequate to evaluate the Veteran's poorly controlled migraine headaches as they include an interview with the Veteran, a review of the record, and an examination addressing all relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the initial rating claim on appeal and no further examination and/or medical opinion is necessary.

With regard to the Veteran's claim of service connection for residuals of a cholecystectomy, the Board notes that no examination was conducted in this case nor is one warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination and/or opinion is not necessary as the Veteran does not have a current diagnosis related to residuals of a cholecystectomy, and there are no lay or clinical reports or documentation of symptoms indicative of residuals of a cholecystectomy.  The medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.  Moreover, the Veteran has not alleged that he currently suffers from chronic residuals of a cholecystectomy.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination is not warranted.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

A.  Service Connection for Residuals of Cholecystectomy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304 (West 2014).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In addition to the requirements for service connection noted above, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, supra.

The Veteran states that he began to experience problems with gall stones while in service.  See Notice of Disagreement, January 2009.  The Veteran states that, as a result, he had to undergo surgery to remove gall stones shortly after service.  The Board notes that the Veteran's service treatment records are negative for complaints, treatment, or diagnoses related to gall stones or his gall bladder.

A post-service private treatment record, dated in May 1985, notes that an ultrasound revealed cholelithiasis, or stone formations in his gall bladder.  In October 1985, the Veteran was diagnosed with chronic cholecystitis, and the Veteran underwent a cholecystectomy, the removal of his gall bladder.  However, following the October 1985 surgery, the Veteran's post-service treatment records are negative for complaints, treatments, or diagnoses related to any residuals of a cholecystectomy.  In fact, the only mention of any condition related to the Veteran's cholecystectomy  was a February 2013 notation that the Veteran had previously undergone a cholecystectomy.  In fact, even the Veteran's lay statements do not indicate that he currently suffers from residuals of a cholecystectomy.  Instead, the Veteran merely stated that he developed gall stones that eventually led to his cholecystectomy in 1985.  At no point has the Veteran alleged that he suffered from persistent or recurrent symptomatology associated with the cholecystectomy.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis related to residuals of a cholecystectomy.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to when the Veteran filed his claim.

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, supra.   Specifically, the diagnosis of gallstones or the residuals of a cholecystectomy involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include imaging tests.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported working as a truck driver.  See VA Examination, April 2015.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose residuals of a cholecystectomy, the lay assertions in this regard have no probative value.  Jandreau, supra, at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of residuals of a cholecystectomy for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a cholecystectomy.  As such, that doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Higher Initial Rating for Poorly Controlled Migraine Headaches

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Board finds that the Veteran's symptomatology has been consistent throughout the appeal period, and that staged ratings are not warranted in this case.

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  

The Veteran contends that he is entitled to a higher initial rating for his service-connected poorly controlled migraine headaches.  The RO received the Veteran's claim for service connection for poorly controlled migraine headaches in August 2007.  In the April 2008 rating decision on appeal, service connection for poorly controlled migraine headaches was granted, and an initial 10 percent rating was assigned, effective August 3, 2007 (the date the Veteran's claim for service connection was received).  Thereafter, in an April 2015 rating decision, the Veteran's disability rating for poorly controlled migraine headaches was increased to 30 percent dating back to the effective date of the grant of service connection.

VA provides disability ratings for migraine headaches as follows: a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  "Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for TDIU rather than just a 50 percent rating.  Id. (citing 38 C.F.R. § 4.16 (2015).  In the Pierce case, the Court discussed the notion that consideration must also be given to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, supra at 446.  In this regard, the decision mentions that, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-47.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  It has also considered the entire period of the initial rating claim from August 2007 to see if the evidence warrants the assignment of staged ratings for different periods of time.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize only the most relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In connection with his claim for service connection, the Veteran underwent a VA examination in January 2008.  During the examination, the Veteran stated that he suffered from headaches every morning that that were sharp in nature and would radiate to his right temple.  He stated that his headaches would last one to eight hours, and that prior to the onset of his headaches, he would see spots and feel dizzy.  The Veteran stated that the only way to alleviate his headaches was to rest.  The Veteran indicated that he took medication to manage his headaches.  The examiner noted that the Veteran's headaches occurred on a weekly basis, that they would last for hours, that they required the use of continuous medication, and that less than half of the Veteran's headaches were characteristically prostrating.  The examiner also stated that the Veteran's headaches caused significant effects on the Veteran's occupational activities, including decreased concentration, decreased mobility, and pain.  With regard to any effects on the Veteran's daily activities, the examiner noted that the Veteran's headaches prevented exercise and sports; that they caused severe effects on chores, shopping, recreation, and traveling; and that they caused moderate effects on his ability to eat, bath, dress, use the bathroom, and groom himself.

In his January 2009 Notice of Disagreement, the Veteran stated that he experienced debilitating attacks more than once a month, and that he seemed as though his headaches never subsided.

In a February 2009 VA treatment record, the Veteran complained of a headache that, despite taking medication, would not subside.  The Veteran rated his pain as an eight out of ten, and stated that the pain was chronic.  He stated that his pain was intermittent, that it was an aching and throbbing pain, and that it reached as high as a ten out of ten.  Exacerbating factors included movement and activities of daily living, and while he said he took medication in order to alleviate the headache, he stated that the medication did not help.  The Veteran's headaches were noted to affect the Veteran's mood, general activity, his ability to engage in normal work, and his ability to concentrate.

In his July 2009 substantive appeal, the Veteran stated that he experienced debilitating headaches at least three times a month, and that he was unable to work when an attack occurred.  He stated that, as a result of these attacks, he was forced to miss work, but that he was fortunate enough to have a boss that accommodated his disability.

In an April 2013 VA treatment note, the Veteran again complained of headache pain.  He stated that it was constant aching pain, and that it was, at its worst, a seven out of ten.  He stated that movement was an exacerbating factor, and that he would need to reposition himself in order to alleviate the pain.  He also stated that the pain affected his ability to engage in general activity.

In April 2015, the Veteran underwent another VA examination to assess the nature and severity of his poorly controlled migraine headaches.  The Veteran's headache pain was characterized as pulsating or throbbing head pain on both sides of his head that was worsened with physical activity.  Additionally, the Veteran related experiencing nausea and sensitivity to light during an attack.  The examiner also stated that the Veteran suffered from prostrating headaches once a month that resulted in severe economic inadaptability.  The examiner stated that the Veteran headaches occurred frequently so he was unable to work more than three days a week, and that, if he get a headache while working, he would have to pull his truck to the side of the road and rest until the pain subsided.

At the outset, the Board finds that the Veteran is both competent and credible in his reports of the frequency, severity, and limitation of activity imposed by his service-connected poorly controlled migraine headaches because his statements are consistent with the medical evidence of record, were accepted by the Veteran's treating medical professionals as competent to render an appropriate medical decision on treatment, and were also accepted by the January 2008 and April 2015 VA examiners to render opinions as to the severity of the Veteran's disability.  In fact, the Board notes that all the evidence regarding the frequency, severity, and limitations imposed by the Veteran's headache disability is lay evidence from the Veteran as reported to clinicians and examiners who simply transcribed it into the medical record.

Based upon this evidence, the Board finds that the medical and lay evidence of record warrants a 50 percent rating for the entire appeal period.  Collectively, the evidence demonstrates that the Veteran suffers from very frequent, completely prostrating migraine headaches productive of economic inadaptability.  Specifically, the medical evidence indicates that the Veteran's migraine headaches result in prostrating attacks more than once a month.  The Veteran's lay statements, including his statements to his VA treating physicians, indicate that, during a prostrating attack he was unable to perform basic activities of daily living, including general activity and normal work, and that his ability to concentrate was diminished.  Furthermore, the April 2015 VA examiner noted that the Veteran's migraine headaches had made so that he could only work three days per week.  Although the Veteran was still working throughout much of the appeal period, as noted above, the Court has held that economic inadaptability does not equate to unemployability.  See Pierce, supra.  Instead, the question is whether the Veteran's migraine headaches are "capable" of producing severe economic inadaptability.  In this case, the record indicates that they are.  As noted above, the Veteran's headaches caused him to cut back his work days to only three days a week and that sometimes he would need to call in sick when suffering from an attack.  Finally, as noted above, the April 2015 examiner opined that the severity of the Veteran's migraine headache was productive of severe economic inadaptability.

Given the above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that, since the effective date of the grant of service connection, the Veteran has had migraine headaches that are very frequent, completely prostrating, and prolonged attacks that are productive of severe economic inadaptability.  Therefore, a 50 percent evaluation for the Veteran's service-connected poorly controlled migraine headaches is granted for the entire appeal period. 

C.  Other Considerations

The Board has considered whether any staged rating(s) under Fenderson, supra, is appropriate for the Veteran's service-connected poorly controlled migraine headaches; however, the Board finds that the Veteran's symptomatology has been consistent throughout the appeal period.  Therefore, assigning any further staged ratings for such disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected poorly controlled migraine headaches with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the pertinent rating criteria under which his migraine headaches are rated.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the nature and severity of the Veteran's service-connected disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As noted in the Introduction, in July 2015, the Veteran filed a formal application for a TDIU alleging that all of his service-connected disabilities rendered him unemployable.  However, at no point during the appeal period has the Veteran indicated, or has there been evidence to suggest, that the Veteran's service-connected poorly controlled migraine headaches alone render him unemployable.  Indeed, as noted above, while the evidence reflects that his migraine headaches have caused difficulties for the Veteran at work, he was nevertheless working.  Therefore, the Board finds that the issue of entitlement to a TDIU due to the Veteran's service-connected poorly controlled migraine headaches has not been expressly raised by the Veteran or reasonably raised by the record at any point during the appeal.  Thus, further consideration of such is not necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a cholecystectomy is denied.

Entitlement to a 50 percent rating for poorly controlled migraine headaches is granted.
REMAND

With respect to the remaining issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for a rating in excess of 40 percent for prostate cancer, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Board notes that the most recent VA examination to address the current nature and severity of the Veteran's prostate cancer, was performed in March 2014.  With regard to the symptomatology associated with the Veteran's voiding dysfunction, the examiner indicated that the Veteran did not experience urinary leakage.  Since that time, however, the Veteran has claimed that his condition has worsened.  Specifically, in the September 2015 Appellate Brief, the Veteran's representative indicated that the Veteran's voiding dysfunction not only caused urinary leakage, but that the Veteran was required to use absorbent material due to his urinary leakage, and that he changed the absorbent material at least four times per day.

As worsening symptomatology has been described since his last VA examination, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's prostate cancer.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  The Board notes that the most recent VA treatment record associated with the claims file are dated through December 12, 2013.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.  Such records dated through December 12, 2013 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the receipt of any outstanding records, schedule the Veteran for a VA examination to determine the current nature and severity of his prostate cancer.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. 

The examiner should describe the current level of all manifestations of the Veteran's prostate cancer (residuals) following the brachytherapy and androgen procedures performed in 2007.  Specifically, the examiner should discuss the Veteran's voiding dysfunction, to include whether he requires the wearing of absorbent materials which must be changed less than two times per day, two to four times per day, or more than four times per day.  Furthermore, the examiner should also discuss the Veteran's urinary frequency and whether he has had urinary tract infections and/or obstructive voiding.

The examiner should also address whether the record reflect any change in the severity of the Veteran's most recent VA examination in March 2014.  If so, the examiner should identify the approximate date of the change, and provide an assessment of the severity of the disability.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the April 2015 statement of the case.  The Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


